DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2020 has been entered.
  
Election/Restrictions
Applicants previously elected Group II, drawn to a method of processing sperm.  
Claims 1-18, 21-24, 26-45 and 47-77 are pending, of which claims 12-18, 21-24, 26-30, 45, 47-59 and 77 read on the elected invention and have been considered on the merits.  Claims 1-11, 31-44, and 60-76 remain withdrawn from consideration as being directed to non-elected inventions there being no allowable generic or linking claim at this time.  

Claim Interpretation
	Claim 12, as currently amended, is interpreted as being directed to a method of processing sperm comprising three active steps: 
	staining a sperm sample ... with a staining media;
	contacting the stained sperm sample with a sheath fluid...; and
	manipulating.. 
	Though the preamble states the method is to increase the resolution while analyzing sperm, it is noted the claim does not require an analysis step.  The reference to increased resolution (in both the preamble and the last line of the claim) is considered an inherent effect of carrying out the method as claimed.  
	The claim requires the sheath fluid to comprise a cryoprotectant comprising a polyalcohol, the polyalcohol present at a concentration between about 0.1% and about 6% vol/vol or wt/vol (interpreted as meaning “about 0.1% to about 6% v/v or w/v of the sheath fluid”).  While “about 0.1% vol/vol or wt/vol” includes amounts slightly less than 0.1%, the broadest reasonable interpretation still requires presence of some cryoprotectant comprising a polyalcohol (i.e. “0%” is not a reasonable interpretation of “about 0.1%”).  
	Claim 13 requires an additional step of collecting the manipulated sperm in a collection media.
Claim 14 requires an additional step of collecting the manipulated sperm in a collection media (as required by claim 13), and requires the collection media comprises an amount of a cryoprotectant.  The cryoprotectant present in the collection media is not limited to comprise a polyalcohol.  
	Claim 15, requires an additional step of collecting the manipulated sperm in a collection media (as required by claim 13).  Claim 15 further requires the staining media and the collection media to also comprise an amount of a cryoprotectant.  The cryoprotectant present in the staining media and collection media is not limited to comprise a polyalcohol.  Claim 15 thus requires that the sheath fluid comprises a cryoprotectant comprising polyalcohol, the polyalcohol present at a concentration of about 0.1 to about 6% (v/v) or (v/w) of the sheath fluid, and the staining media and collection media comprise any amount of any cryoprotectant.  
	Claim 26 further limits the concentration of cryoprotectant present in the sheath fluid to the recited amounts.  The polyalcohol in the cryoprotectant must still be present in a concentration of from about 0.1% to about 6% of the sheath fluid.  Thus, when the cryoprotectant is only at 0.1%, the cryoprotectant must consist of polyalcohol. 
	Claim 28 is interpreted as requiring a cryoprotectant to be present in both the staining media and the sheath fluid.  Claim 28 is limited by claim 12, and thus the cryoprotectant in the sheath fluid must comprise a cryoprotectant comprising polyalcohol, the polyalcohol present at a concentration of about 0.1% to about 6% vol/vol or wt/vol of the sheath fluid.  The cryoprotectant in the staining media can be any cryoprotectant.

	Claim 45, as currently amended, is interpreted as being directed to a method of processing sperm, comprising six active steps:
	staining a sperm sample with a staining media ...;
	injecting the stained sperm sample into a flow of sheath fluid;
	exposing...;
	detecting the response...;
	manipulating...;
	collecting the at least one manipulated sperm population in... collection medias...
	The method requires all three of the staining media, the sheath fluid and the collection medias to comprise a cryoprotectant comprising a polyalcohol.  The concentration of cryoprotectant is not limited. 

Response to Arguments/Status of Prior Rejections
RE: Rejection of claims 29 and 30 under 35 USC 112(b):
	The cancellation of claims renders the rejections thereof moot.  The rejections are withdrawn.

RE: Rejection of claims 12-18, 21-24, 26 and 27 under 35 USC 103 over Durack et al (WO 04/088283):
	Applicants have traversed the rejection of record on the grounds that Durack et al does not teach or suggest inclusion of the 0.1% to 6% (v/v) cryoprotectant in the sheath fluid, as required by claim 12.  Applicants assert Durack et al only disclose a genus of concentrations of cryoprotectant suitable for use in the cryoextender.
	In response, this is not found persuasive.  At pages 229-233, Durack et al clearly disclose adding a cryoprotectant to a quantity of sperm prior to cooling the sperm (See Pg. 229, ln 20-31 (A1’).  Durack et al disclose to the sheath fluid.  This conclusion is based on the fact that Durack et al discloses the limitations as alternatives to the same main embodiment (A1).  The embodiment at pages 229-233 does not reference the cryoextender at all.

	Applicants further traverse on the grounds that the concentration of the cryoprotectant in the sheath fluid is necessarily diluted post-sort, i.e. at the collection step.  Applicants assert this means that any concentration of cryoprotectant can be used in the sheath fluid.
	In response, while any concentration of cryoprotectant could be used in the sheath fluid, Durack et al renders obvious use of 6% v/v glycerol (See id).  Whether or not this is diluted in the collection medium will depend on the cryoprotectant concentration in the collection media/cryoextender.  It is noted that Durack et al teach 6% v/v cryoprotectant in the cryoextender is preferred (See Durack et al, Pg. 115, ln 5-13).  By maintaining the same concentration of cryoprotectant in the sheath fluid and cryoextender, there will be no change in the concentration of the cryoprotectant upon collection of the sperm in the sheath fluid in the cryoextender.

	Applicants have further traversed that the Examiners’ reliance on inherency is improper.  Applicants assert the property of increased resolution does not necessarily flow from the teachings of the prior art, since the prior art permits for amounts below and above the claimed cryoprotectant concentration range. 
	In response, Durack et al clearly suggests inclusion of 6% v/v glycerol in the sheath fluid (See above).  This is squarely within the claimed range.  Products of identical composition cannot have mutually exclusive properties.  The conclusion that 6% v/v glycerol in sheath fluid will have the effect of increasing resolution of the X-chromosome bearing and Y-chromosome bearing sperm is based on the fact that the instant specification teaches inclusion of 6% v/v glycerol in sheath fluid increases resolution of the X-chromosome bearing and Y-chromosome bearing sperm, and Durack et al renders obvious use of 6% v/v glycerol in sheath fluid during sperm separation.  The argument that new uses of old compositions are patentable is not relevant to the instant situation because Applicants are not claiming a new use of the old composition, Durack et al teach the same use as currently claimed: sorting of sperm.  Applicants are claiming a new result/benefit that was not previously recognized.  MPEP 2112.02(II) addresses that the same rejection based on inherency can be held when the claims read on an obvious process of the prior art (in this case: inclusion of 6% (v/v) glycerol in sheath fluid in the method of Durack et al), and the preamble of the claim is merely directed to the result of the obvious process (in this case ‘increasing resolution while analyzing’).  Therefore, though 
	The rejection is maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 12-18, 21-24, 26, 27, 29, 30 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Durack et al (WO 04/088283).
Durack et al disclose an improved system (method and apparatus) for commercial processing of animal semen, which serves to collect sperm, sort sperm by gender via a flow cytometry unit, and then cryopreserve the sorted sperm (See Pg. 4, ln 14-27).  The overall process is diagrammed in Fig. 1, the process comprises, inter alia, collecting a sperm sample (39), staining the sperm sample with a staining fluid (48, 49), contacting the stained sperm with a sheath fluid (54), sorting the sperm (55), collecting the sorted sperm in a collection fluid (57, 58A), and then cryopreserving the sorted sperm (61) (See Fig. 1 and Pg. 22, ln 10-Pg. 23, ln 24).  
In more detail, the staining step (49) involves staining the sperm with a staining mixture.  The staining mixture includes a buffer and a dye.  The dye is a DNA selective dye, such as Hoechst 33342 or Hoeschst 33258 which will permit sorting of X chromosome bearing and Y chromosome bearing sperm.  The buffer solution can comprise 3% TRIS base, 2% citric acid monohydrate, and 1% fructose in water at a pH of about 7.0 (See Pg. 27, ln 16- Pg. 28, ln 29).  Additional additives, such as energy sources, antibiotics, compositions which regulate oxidation/reduction reactions, and seminal plasma may be further included in the staining media (See Pg. 28, ln 30-36).  
The sorting step (55) involves introducing the stained cells as a sample fluid into the nozzle of a flow cytometer and injecting a stream of the stained cells in the sample fluid into a stream of sheath fluid.  The sheath fluid includes a buffer or buffered solution.  Dulbecco’s phosphate buffered saline, BSA and water is an exemplified buffer solution.  The sheath fluid may further comprise additives, such as energy sources, protein source, antibiotic, compositions which regulates oxidation/reduction reactions, and polyvinyl alcohol (See Pg. 30, ln 1-Pg. 31, ln 9).  Flow cytometry is used to sort sperm based on DNA content, particularly discrimination based on X and Y chromosome bearing sperm (See Pg. 31, ln 10-Pg. 32, ln 30).  
The collecting step (57) involves collecting the sorted sperm into a collection fluid (58A).  The collection fluid comprises a buffer or buffered solutions and a protein source (See Pg. 103, ln 29-33).  Alternatively, the sorted sperm can be collected into a vessel containing a cryoextender.  An exemplified cryoextender is Triladyl (glycerol, TRIS, citric acid, fructose, tylosin, gentamycin, spectinomycin and lincomycin), egg yolk, and pyruvic acid (See Pg. 104, ln 38-Pg. 105, ln 6). 
oC, adding a cryoprotectant (e.g. glycerol), maintaining the sperm and cryoprotectant at a steady temperature in the range of about 4-5oC, and then supercoiling the sperm in liquid nitrogen for storage (See Pg. 115, ln 24- Pg. 116, ln 16). 
In a separate section, Durack et al again discloses details on cryopreservation of sperm cells as involving adding a cryoprotectant to a quantity of sperm cells, cooling the quantity of sperm cells and cryoprotectant to a holding temperature of about 0-8oC, maintaining the sperm and cryoprotectant at this holding temperature, and then super cooling said quantity of sperm to a temperature of -40oC (See Pg. 229, ln 20-31 (A1’).  Durack et al disclose the cryoprotectant can be 6% v/v glycerol (See Pg. 230, ln 1-2 (A5’)).  Durack et al disclose the cryoprotectant can be added to a sheath fluid that is used in a flow cytometer to analyze and sort said sperm cells (See Pg. 231, ln 30-36 (A27’-A28’)). 

The method of Durack et al is comparable to the instant claims as follows:
Regarding claims 12, 21, 26 and 77: The process illustrated in Fig. 1 is processing sperm.
The sperm collected from a bull (step 39) reads on a sample having viable X-chromosome bearing sperm and viable Y-chromosome bearing sperm.
The staining step (49) reads on staining a sperm sample having viable X-chromosome bearing sperm and viable Y-chromosome bearing sperm.   
The sorting step (55) via a flow cytometer involves contacting the stained sperm sample with a sheath fluid in a flow path.  
The action of the flow cytometer sorting sperm based on X/Y chromosome reads on manipulating a ratio of viable X-chromosomes bearing sperm to viable Y-chromosome bearing sperm to form at least one manipulated sperm population.
Durack et al does not exemplify a method wherein a cryoprotectant, specifically glycerol, and specifically 6% v/v glycerol is provided in the sheath fluid.  However, Durack et al does teach providing a cryoprotectant, wherein the cryoprotectant may be glycerol, and specifically 6% v/v glycerol, to the sperm by providing the cryoprotectant in the sheath fluid for the purpose of providing cryoprotectant to the sperm for downstream cryopreservation.  As such, inclusion of 6% v/v glycerol in the sheath fluid would have been prima facie obvious 
Though Durack et al does not recite that the glycerol will have any effect on resolution of the X/Y chromosome bearing sperm in the sorting step (55), the effect of 6% v/v glycerol (which is within the scope of claims 12, 21 and 26) is reported by the instant specification to increase resolution of X/Y sperm for purposes of sorting and specifically to increase a peak to valley ratio formed by the viable X-chromosome bearing sperm and the viable Y-chromosome bearing sperm (relevant to claim 77).  This effect is considered to be an inherent property of 6% (v/v) polyalcohol cryopreservative.
It has been held that a rejection based on inherency is proper when the prior art renders obvious a process that will necessarily achieve a result, the preamble of the claim is merely directed to the result of performing an obvious process of the prior art, yet the prior art does not recognize the result.  Discovery of the new result by Applicants is tantamount only to finding a property in the old composition. See MPEP 2112.02(II). 
As such, the method of claims 12, 21, 26 and 77 are rendered obvious over Durack et al. 
Regarding claims 13-14: Following the discussion of claim 12 above, the process illustrated in Fig. 1 further comprises collecting the sorted sperm in a collection fluid or directly into a cryoextender solution comprising a cryoprotectant.  When the sorted sperm are collected directly into a cryoextender solution, this meets the claim limitation further comprising the step of collecting the manipulated sperm population in a collection media, wherein the collection media comprises an amount of cryoprotectant.  
Regarding claim 15: Following the discussion of claim 13 above, the sperm is stained in a staining fluid that comprises, inter alia, fructose, which is a cryopreservative.  For the reasons discussed above, inclusion of 6% v/v glycerol in the sheath fluid is prima facie obvious.  The sperm can be collected into a cryoextender solution comprising a cryoprotectant.  Thus, each of the staining media, the sheath fluid and the collection media include an amount of cryoprotectant. 
Regarding claim 16: Following the discussion of claim 12 above, the sorting via flow cytometry for sex chromosome involves manipulating a ratio of viable X-chromosome bearing sperm to viable Y-chromosome bearing sperm to form at least one manipulated sperm population by either selecting for separation and collection or for photo-damage and collection (See Durack et al at Pgs 31-99).
Regarding claim 17: Following the discussion of claim 12 above, the process illustrated in Fig. 1 further comprises cryopreserving the sperm, which reads on freezing the manipulated sperm sample. 
Regarding claim 18: Following the discussion of claim 12 above, the process illustrated in Fig. 1 comprises steps of incubating the sperm with the staining media, which reads on at least holding, buffering and diluting.  The process further steps of processing via flow cytometer, which involves exciting the sperm cells (in sheath fluid) with a laser, charging, deflecting, collecting, oscillating (to create the droplets), and generally flow cytometry processing.  The method further steps of adding glycerol to the sample and actually cryopreserving the sample, which reads on cryostabilizing. 
Regarding claims 22: Durack et al teach inclusion of cryoprotectant in the sheath fluid.  Durack et al teach inclusion of 6% v/v glycerol.  Durack et al do not teach inclusion of 6% of propylene glycol, butane triol or combinations thereof in the sheath fluid.  However, Durack et al do identify propylene glycol as one of a finite number of suitable cryoprotectants for use with sperm cells (See Durack et al, Pg. 115, ln 5-13).  Therefore, it is submitted it would have been prima facie obvious, at the time the application was filed to have at least tried inclusion of propylene glycol in an amount of about 6% (v/v) in place of the glycerol in the sheath fluid.  The rationale for this conclusion of obviousness is that propylene glycol is taught as an alternative to glycerol in Durack et al.  Both are disclosed as suitable at the same concentrations for use in cryopreserving sperm.  Thus there was basis to conclude that substitution of propylene glycol for glycerol would have yielded equivalent results.  
Regarding claims 23-24: Following the discussion of claim 12 above, both the staining media and the sheath fluid are disclosed as optionally further including components which regulate oxidation/reduction reactions.  Durack et al disclose such compositions include pyruvate and vitamin K (See Pg. 26, ln 39-Pg. 27, ln 5).  These are examples of antioxidants.  
Regarding claim 27: Following the discussion of claim 12 above, the sheath fluid can comprise Dulbecco’s phosphate buffered saline.  This is a phosphate buffer. 
Regarding claims 29 and 30: Claims 29 and 30 are indefinite for the reasons set forth above.  For purposes of compact prosecution, this rejection is being made under the interpretation that claims 28 and 29 are requiring for a cryoprotectant (but not necessarily the cryoprotectant comprising a polyalcohol that is present in the sheath fluid) in the staining media:  Following the discussion of claim 12 above, the sperm is stained in a staining fluid that can comprise 1% fructose, which is a cryopreservative.  The presence of 1% fructose in the staining media will meet the limitation of the staining media comprises a cryoprotectant at a vol/vol concentration of 1% (which falls within the claimed ranges). 

Claim Objections
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Allowable Subject Matter
Claims 45 and 47-59 are allowed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/ALLISON M FOX/Primary Examiner, Art Unit 1633